Taylor, J.
(dissenting). I dissent and vote to affirm on the sole ground that as matter of law the relevant statutes (Administrative Code of the City of New York, § B18-4.0, subds. a, b and c) are not self-executing when they are considered in the *79light of and harmonized with section B18-2.0, subdivision b, section B18-4.0, subdivision g, and other provisions of the same Code which have bearing. It is elementary that in construction all portions of an act must be considered together and that even though a statute be divided into many sections, each one must be construed in the light of the other sections and kept subservient to the general intent of the whole enactment. (Ansonia B. & C. Co. v. New Lamp-Chimney Co., 53 N. Y. 123, 125; People ex rel. Mason v. McClave, 99 N. Y. 83, 89.) If such construction is had, the lawful retirement of none of the appellants will become an accomplished fact until and unless the appropriate resolution of the Board of Trustees (§ B18-2.0, subd. b) shall have been adopted. It seems to me that impressive considerations of public policy dictate that the construction of my learned colleagues should not be adopted; for the majority ruling is, in effect, that under the present statutes it is immaterial whether charges were pending against appellants at the time Pierne and Harvey filed their applications for retirement and the chief surgeon issued his certificate of disability on Keevan’s application for retirement. Such ruling loses sight of other statutory provisions which should be construed with those under which appellants claim in determining when the right to retirement and right to a pension accrue. The error in the ruling, in my opinion, is as to each of the three appellants. It is particularly manifest in regard to Keevan, as to whom power to grant, award or pay a pension on account of physical or mental disability or disease, upon prescribed certificate, is expressly resident in the Board of Trustees. (Administrative Code of the City of New York, § B18-4.0, subd. e.) My view is that the power is also resident in the same Board in the cases of the other two appellants. The charges of dereliction against each appellant were at least inchoate at the time of his application for retirement. In my opinion, the authorities cited by my colleagues, properly read, do not conflict with my views as above expressed.
The expression “ shall be retired ” in the present statute (Administrative Code of the City of New York, § B18-4.0, subd. c) is not conclusively mandatory as is the provision “ must be relieved and dismissed ” which characterizes Charter section 355, construed in People ex rel. Fitzpatrick v. Greene (181 N. Y. 308) and in Mullarkey v. Valentine (245 App. Div. 837); and Matter of Rogalin v. New York City Teachers' Retirement Board (265 App. Div. 801, affd. 290 N. Y. 664) does not aid *80the appellants herein, for the statute there involved (Administrative Code of the City of New York, § B20-41.0) provides with finality, which is without counterpart in the statutes here pertinent, that “ Such application shall retire such contributor * * (Italics mine.)
Close, P. J., Hagarty and Carswell, JJ., concur with Johnston, J.; Taylor, J., dissents and votes to affirm, with opinion.
Orders reversed on the law, with one bill of fifty dollars costs and disbursements, and the respective applications granted, without costs.